DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
This action is in response to the amendments received on 8/29/22.  Claims 2-22 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 2-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (US 6,591,266), and further in view of Melbin (US 6,397,217).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li et al. (US 6,591,266), and further in view of Melbin (US 6,397,217).

With respect to claim 2, Li teaches a method for provisioning content, comprising: 
receiving a request for content at a content delivery system (Li, Col. 2 Li. 43-48, an end user 28 interacts with a Web browser 30 to access the Internet and requests information 32 on a product at the e-business site); 
searching, by the content delivery system, a cache for first content which matches or which most closely matches the requested content (Li, Col. 2 Li. 62-63, the Web page request 32 is sent from the client browser to a cache 36 & Col. 7 Li. 39-40, user requests web page that is not stored in the cache), 
based on a result of the searching, obtaining the first content which matches the requested content (Li, Col. 3 Li. 15-19, if the Web page request is not serviced by the cache, send the request to the Web server 38 & Col. 3 Li. 42-49, the application server accesses the DBMS and the DBMS returns the requested information 46 for Web page creation);
storing, by the content delivery system, the first content in the cache (Li, Col. 4 Li. 13-15, store the requested page in the cache);
receiving a notification that second content has been altered at a content management system managing the second content (Li, Col. 8 Li. 39-44, the content change monitoring component monitors and detects changes to the data in the DBMS. When a data change is detected, the content change monitoring component 104 can determine, from its known associations, which queries or operations may be affected by the changed data.), based on data related to one or more of the caching parameters stored in the cache in conjunction with the first content (Li, Col. 8 Li. 18-20, CachePortal TM 94 can generate and maintain a URL/relevant operation mapping table 96, which stores the associations between URLs 98 and operations or queries 100. & Col. 8 Li. 54-58, CachePortal™ 94 will then use the URL/relevant operation mapping table 96 to determine which URLs are associated with the potentially affected queries 102. The Web pages associated with these URLs will then be have to be invalidated or refreshed.), wherein the notification includes an identifier for the first content or second content or a dependency of the first content or second content (Li, Col. 8 Li. 42-53, determine queries or operations that are affected by the changed data based on the tuples that the queries access, In preferred embodiments, the potentially affected queries 102 will be presented to CachePortal 94. & Fig. 8-10, change monitoring component detects changes and signals “invalidation” of particular SQL or operations); 
in response to receiving the notification that the second content has been altered at the content management system: obtaining the second content as stored at the content management system, and replacing the first content in the cache with third content, the third content based on the obtained second content, wherein the third content is a page fragment (Li, Col. 8 Li. 65-67 – Col. 9 Li. 1, the refresh request will cause the cache to request a new page and stores it back in cache).
Li doesn't expressly discuss the first content stored in the cache in conjunction with caching parameters and associated with parameters in the request for content, wherein the search of the cache for the first content comprises comparing the parameters in the request for content to the caching parameters stored in the cache in conjunction with the first content.
Melbin teaches receiving a request for content at a content delivery system (Melbin, Col. 7 Li. 51-52, From an initial state 60, a state 61 is entered when a URL 48 is received from a browser 14.); 
searching, by the content delivery system, a cache for first content which matches or which most closely matches the requested content (Melbin, Col. 7 Li. 19-20, when a page is requested a second time, the cache 26 is checked for a copy prior to its re-generation.), based on a result of the searching, obtaining the first content which matches the requested content (Melbin, Col. 7 Li. 21, the system 10 returns the cached copy);
storing, by the content delivery system, the first content in the cache, the first content stored in the cache in conjunction with caching parameters and associated with parameters in the request for content (Melbin, Col. 8 Li. 13-16, Because the elements 42 may themselves depend upon environment specific information, an execution tree representation of the element 42 is next built in state 83. It is this execution tree representation of the element which is cached in the next state 84. This execution based version of the element 42 may be cached using the NAS native memory caching features.), the first content stored in the cache with metadata that includes attributes associated with a template that corresponds to the first content, wherein a search of the cache for the first content comprises comparing the parameters in the request for content to the caching parameters stored in the cache in conjunction with the first content (Melbin, Col. 8 Li. 39-69, The templates 41 associated with the page are then read and in the various elements 42 which comprise the instructions to construct the page are retrieved. One of the elements 42 may contain executable code that looks up content information 45 for the present user to obtain five teams he has previously indicated as being of interest. For example, a user located in Boston may be interested in obtaining information about the Red Sox, Celtics, Bruins, and Patriots. The user specific information may be contained in the content catalog 31 or may be also cached as well. The various scores for the indicated teams are then retrieved from the content catalog 31 which may need to be located by obtaining them from the content sources 36 or which may have previously been fetched and thus are already located in the cache. (34) Once these elements 42 are retrieved, the information can be combined with the previously cached executable version of the element 42 which contains the display logic for presenting the sports scores. (35) Alternatively, for a user in Los Angeles, the execution tree representation for the Web page may be the same with the only difference being in the particular information which is to be obtained for this user. For example, the user in Los Angeles area may be interested in scores for the Dodgers, Lakers, Kings, and Raiders. The executable portions of the element 42 already having been cached, only process steps 85 need to be executed for the Los Angeles user where the environment-specific variables specify the West Coast sports team scores.), wherein the first content is a page fragment (Melbin, Col. 4 Li. 62-66, only a small piece or element of the page is cached.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Li in view of Melbin because it provides customization based upon session state or environment variables specific to a particular reader (Melbin, Col. 6 Li. 21-22).

With respect to claim 3, Li in view of Melbin teaches the method of claim 2, wherein the searching is based on a key associated with the identifier or dependency of the first content (Melbin, Col. 7 Li. 51-57, a URL is received from a browser and any environment state variables associated with a session are checked against the requested URL).

With respect to claim 4, Li in view of Melbin teaches the method of claim 3, wherein the key is associated with a display format, channel, site, locale, user, group, or class associated with the first content (Melbin, Col. 7 Li. 7-11).

With respect to claim 5, Li in view of Melbin teaches the method of claim 2, wherein the cache is located at the content management system (Li, Fig. 3b, CachePortal 94).

With respect to claim 6, Li in view of Melbin teaches the method of claim 2, wherein the first content, second content and third content are the same content (Li, Col. 8 Li. 36-63, web page).

With respect to claim 7, Li in view of Melbin teaches wherein the third content is dynamically generated based on the second content in response to receiving the notification the second content has been altered at the content management system (Li, Col. 8 Li. 41-67, a data change is detected, the CachePortal will send a refresh request, the cache requests a new page from Web Server 58 and the Web server 58 will use its backend systems to retrieve the requested Webpage & Col. 9 Li. 43-48,  the command sent from CachePortal to the Web server 58 will cause the Web server 58 to fetch a newly created dynamic Web page using its backend systems).

With respect to claim 8, Li in view of Melbin teaches the method of claim 2, wherein the first content is a document (Li, abstract, updating Web pages).

With respect to claims 9-15, the limitations are essentially the same as claims 2-8, in the form of a system comprising a processor and are thus rejected for the same reasons.

With respect to claims 16-22, the limitations are essentially the same as claims 2-8, in the form of a non-transitory computer readable medium and are thus rejected for the same reasons.

Response to Arguments
Rejection under 35 U.S.C. 103 
Applicant argues that the references fail to teach “storing, by the content delivery system, the first content in the cache, the first content stored in the cache in conjunction with caching parameters and associated with parameters in the request for content, the first content stored in the cache with metadata that includes attributes associated with a template that corresponds to the first content, wherein a search of the cache for the first content comprises comparing the parameters in the request for content to the caching parameters stored in the cache in conjunction with the first content, wherein the first content is a page fragment” and “receiving a notification that second content has been altered at a content management system managing the second content, based on data related to one or more of the caching parameters stored in the cache in conjunction with the first content, wherein the notification includes an identifier for the first content or second content or a dependency of the first content or second content.” The Examiner respectfully disagrees.
Melbin teaches “storing, by the content delivery system, the first content in the cache, the first content stored in the cache in conjunction with caching parameters and associated with parameters in the request for content, the first content stored in the cache with metadata that includes attributes associated with a template that corresponds to the first content, wherein a search of the cache for the first content comprises comparing the parameters in the request for content to the caching parameters stored in the cache in conjunction with the first content, wherein the first content is a page fragment” by teaching a cache storing page content and associated with environmental variables that are examined upon requests.
Li teaches “receiving a notification that second content has been altered at a content management system managing the second content, based on data related to one or more of the caching parameters stored in the cache in conjunction with the first content, wherein the notification includes an identifier for the first content or second content or a dependency of the first content or second content” by monitoring and then detecting changes to data in the DBMS.  Queries and operations that are affected by the change are determined from a cache mapping table and the Web pages associated with these URLs will then be have to be invalidated or refreshed (Li, Col. 8 Li. 18-58).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169